327 F.2d 1002
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.J. J. SHEA and Nina L. Shea, Respondent.
No. 19615.
United States Court of Appeals Fifth Circuit.
February 13, 1964.

Petition for Review of Decision of the Tax Court of the United States (Texas Case).
Louis F. Oberdorfer, Asst. Atty. Gen., Dept. of Justice, Crane C. Hauser, Chief Counsel, I.R.S., John M. Morawski, Atty., I.R.S., Meyer Rothwacks, Robert L. Waters, Harry Baum and Philip B. Heymann, Attys., Dept. of Justice, Washington, D. C., for petitioner.
Vester T. Hughes, Jr., Dallas, Tex., for respondent.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM:


1
We have carefully considered the opinion of the Tax Court and conclude that the decision of that Court should be affirmed on the basis of the well reasoned opinion which is published at 36 T.C. 577.


2
The judgment is Affirmed.